HNI Corporation 408 East Second Street, Muscatine, Iowa52761, Tel , Fax , www.hnicorp.com June 5, Ms. Pamela LongVIA EDGAR AND FEDERAL EXPRESS Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 100 F Street, N.E. Washington, D.C. 20549 Re:HNI Corporation Amendment No. 1 to Registration Statement on Form S-3 Filed April 28, 2009 File No. 333-157578 Definitive Proxy Statement on Schedule 14A Filed March 30, 2009 File No. 1-14225 Form 10-K for the year ended January 3, 2009 Filed February 27, 2009 File No. 1-14225 Dear Ms. Long: Reference is made to your letter dated May 7, 2009 regarding comments by the staff of the Division of Corporation Finance (the "Staff") of the Securities and Exchange Commission (the "Commission") with respect to the above-captioned filings of HNI Corporation (the "Corporation," "we," "us," or "our").This letter responds to each comment of that letter.For ease of reference, the numbered paragraphs below correspond to the numbered paragraphs in that letter.The Staff comments appear in bold and italics and the responses of the Corporation follow immediately thereafter.Enclosed herewith is a marked copy of the revised registration statement showing our changes to the amended registration statement based on your comments. . Ms. Pamela Long U.S.
